Appeal by defendant from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting it of a violation of section 183 of the Sanitary Code of the City of New York, in that it failed to maintain a private sanitary sewer, under 180th Street between 112th and 114th Avenues, free from obstruction, and permitted sewage to back up into the cellar of premises on adjacent property. Judgment unanimously affirmed. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.